Citation Nr: 0513153	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date prior to November 8, 
2002, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date prior to November 8, 
2002, for the grant of service connection for tinnitus.
 

REPRESENTATION

Appellant represented by: Arizona Department of Veterans' 
Services	


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who was discharged from service in 
April 1969 with two years and two months of active duty, and 
with additional periods of active duty for training in the 
Air National Guard/Air Force Reserves.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2003 rating decision of the Phoenix, Arizona Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for bilateral hearing loss, rated 
0 percent, and tinnitus, rated 10 percent, both effective 
from the date the claims seeking such benefits were received.    


FINDINGS OF FACT

1.  The veteran's initial claim seeking service connection 
for bilateral hearing loss and tinnitus was received by the 
RO on November 8, 2002; this was more than a year after his 
April 1969 separation from active duty.

2.  The RO granted service connection for the veteran's 
bilateral hearing loss and tinnitus effective from the date 
his claim was received.


CONCLUSION OF LAW

An effective date prior to November 8, 2002 for the grant of 
service connection for bilateral hearing loss and tinnitus is 
not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.

The veteran was provided VCAA notice in a November 2002 
letter from the RO, and in a January 2004 statement of the 
case (SOC).  He was properly (See VAOPGCPREC 8-2003 (Dec. 
2003)) provided VCAA notice on the "downstream" issue of the 
effective date for an award of service connection by the 
January 2004 SOC and a February 2004 letter from the RO.  The 
October 2003 rating decision and the January 2004 SOC 
notified him of everything required, and he has had ample 
opportunity to respond/supplement the record.  The case was 
reviewed de novo subsequent to the notice.

Regarding content of notice, the October 2003 rating decision 
and the January 2004 SOC informed the veteran of what the 
evidence showed and of the controlling law and regulations.  
He was advised in the November 2002 letter that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The February 
2004 letter advised him of what the evidence must show to 
establish entitlement to an earlier effective date and what 
information or evidence VA needed from him.  Everything 
submitted to date has been accepted for the record and 
considered.  While the veteran was not advised verbatim to 
submit everything he had pertaining to his claim, the 
November 2002 and February 2004 letters advised him of the 
type of evidence necessary to substantiate his claim and 
asked him to submit any such evidence not already of record.   
This was equivalent to advising him to submit everything 
pertinent.  Development is complete to the extent possible; 
VA's duties to notify and assist are met.  Finally, it is 
noteworthy that the critical facts, i.e., that the veteran's 
last period of active service ended in April 1969, and that 
his original claim of entitlement to service connection for 
hearing loss and tinnitus was received by VA on November 8, 
2002, are not in dispute.  Thus, the law is dispositive, and 
the Board finds it proper to proceed with appellate review. 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Factual Background

Essentially, the veteran contends that the effective date for 
the grant of service connection for hearing loss and tinnitus 
should be when the disabilities were first shown.  

The veteran's original application for service connection for 
hearing loss and tinnitus was received by VA on November 8, 
2002.  His service medical records include an April 1963 
enlistment examination report, a March 1964 separation 
examination report, an October 1966 periodic examination 
report, a January 1969 separation examination report, all 
showing normal hearing, with audiometry showing no elevated 
puretone thresholds at frequencies considered to determine 
whether there is hearing loss disability by VA standards.  
There was no mention of tinnitus.  Records of treatment in 
service likewise contain no mention of hearing loss or 
tinnitus. 

In December 2002 the veteran submitted certain records of 
employment related medical evaluations.  These records show 
that audiometry in May 1969 (on reinstatement after military 
service) apparently showed an elevated right ear puretone 
threshold at 6000 hertz (above the frequencies considered to 
establish hearing loss by VA standards).  In June 1969 it was 
noted that the veteran was to avoid extremely noisy areas 
(above 85 decibels).  An August 1974 clinical note states 
"noise susceptible 5/69".  On 1984 examination it was noted 
that the veteran reported recurring or persistent ringing in 
the ears.  Elevated puretone threshold were noted at 3000 and 
4000 hertz in the right ear, and at 4000 hertz in the left 
ear.  It was noted that the veteran had noise exposure from 
motorcycling, power equipment, hunting, target shooting, 
during which activities he did not wear ear protection.  In 
December 1993 it was noted that the veteran had a hearing 
loss that had its onset 10 years prior.  

On October 2003 VA audiologic evaluation, audiometry revealed 
bilateral hearing loss disability by VA standards.  The 
veteran advised the examiner that he had the onset of hearing 
loss and tinnitus in service; that he had noise exposure from 
rifle and radio noise in service (without hearing protection) 
and that during his postservice noise exposure (motorcycling) 
he wore ear protection.  The audiologist opined that likely 
secondary at least in part to noise exposure in service.     

In his November 2003 notice of disagreement, the veteran 
asserted that hearing loss was noted on his employment 
physical in 1969 and that the records for subsequent 
physicals show continuing and severe hearing loss.  He 
claimed that his compensation should be retroactive to when 
the hearing loss was first shown  

At a January 2004 informal conference with a Decision Review 
Officer, the veteran contended that his grant of service 
connection should be retroactive to 1969 when hearing loss 
was documented.  It did not occur to him to apply for 
compensation for hearing problems until 2002, when he became 
aware that there must have been a connection between his 
hearing loss in 1969 and his military service.  

In his January 2004 substantive appeal the veteran contended 
that a broad interpretation of the law would permit a 
retroactive award of his compensation.  

III.  Analysis

As was noted, the RO granted service connection for bilateral 
hearing loss and tinnitus, rated noncompensable and 10 
percent respectively, effective November 8, 2002, the date on 
which the veteran's claim seeking such benefits was received.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later (emphasis 
added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This rule 
holds true in de novo claims for service connection, except 
when a claim is received within one year after separation 
from service, in which case the effective date of the award 
is the day following separation from service.  38 C.F.R. 
§ 3.400(b)(2)(i).

It is not shown, nor alleged by the veteran, that he filed a 
claim seeking service connection for hearing loss and/or 
tinnitus prior to November 8, 2002.  As that date is more 
than 30 years after service, there is no provision in the law 
for making the award prior to the date of receipt of claim, 
no statutory or regulatory authority which under any 
interpretation (broad or otherwise) would permit an effective 
date based on the date the disabilities were first shown.  

Because the law is dispositive in this case the "benefit of 
the doubt" doctrine does not apply.  As a matter of law, the 
appeal seeking an earlier effective date for the grant of 
service connection for bilateral hearing loss and tinnitus 
must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

An effective date prior to November 8, 2002, for the grant of 
service connection for bilateral hearing loss is denied.

An effective date prior to November 8, 2002, for the grant of 
service connection for tinnitus is denied.





	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


